DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/19/2019 and 01/09/2020, have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Goshayeshgar et al. (PGPub 2014/0271717), in view of Kokish (PGPub 2003/0158517).
[Claims 16-20]  Goshayeshgar teaches a kit for treating back pain in a patient in need of such treatment (paragraph [0122], [0123]), the kit comprising: 
a chemical denervation agent (figure 3, item 44) configured to chemically ablate at least a portion of a basivertebral nerve within a vertebral body (figure 3; paragraphs [0023], [0042], [0043], [0103]); 
a cannula (access device) (figure 3, item 30) comprising a lumen configured for disposal of a balloon catheter to position a balloon adjacent the basivertebral nerve (figure 3; paragraphs [0007], [0095], [0102]); and 
instructions (“instruction booklet”) for chemically ablating at least a portion of the basivertebral nerve using the kit (paragraph [0122]).
Goshayeshgar does not specifically disclose the kit comprises a balloon catheter.
However, Kokish teaches a balloon catheter (figure 1, item 10) comprising a steerable catheter (via guidewire 30), within an elongate shaft (figure 2, item 12) extending between a proximal and distal end (paragraph [0027]), that is deflectable in only one plane (the steering via guidewire 30 would be functionally capable of this) (paragraph [0022]), the steerable catheter comprising a balloon (figure 1, item 24) at a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the kit taught by Goshayeshgar, to have included a balloon catheter, as taught by Kokish, in order to provide increased functionality and control, by allowing for a means by which the chemical denervation agent might be released under controlled and reliable conditions (Kokish; paragraphs [0025]-[0027]).
[Claim 21]  Goshayeshgar and Kokish teach the limitations of claim 20, upon which claim 21 depends.  In addition, Kokish teaches 
the balloon (figure 1, item 24) comprises a wall (figure 1, item 32) defining a chamber (figure 1) configured to hold the chemical denervation agent therein (paragraphs [0026], [0027]), the wall being made from the porous material (paragraphs [0020], [0025]) and comprising pores (figure 1, item 34); and 
the wall (figure 1, item 32) is configured such that when the chemical denervation agent is held within the chamber (paragraphs [0026], [0027]), the chemical denervation agent will not move through the pores (figure 1, item 34) until the pressure within the chamber reaches a pre-determined threshold (“Upon reaching a predetermined pressure, the drug(s) stream out of the holes 34 of the balloon 24.”) (paragraph [0027]).
[Claim 32]  Goshayeshgar teaches a kit for treating back pain in a patient in need of such treatment (paragraph [0122], [0123]), the kit comprising: 

a cannula (access device) (figure 3, item 30) comprising a lumen configured for disposal of a balloon catheter to position a balloon adjacent the basivertebral nerve (figure 3; paragraphs [0007], [0095], [0102]); and 
instructions (“instruction booklet”) for chemically ablating at least a portion of the basivertebral nerve using the kit (paragraph [0122]).
Goshayeshgar does not specifically disclose the kit comprises a balloon catheter.
However, Kokish teaches a balloon catheter (figure 1, item 10) comprising an outer shaft (figure 1, items 16/24) and an inner shaft (figure 1, item 18) positioned within the outer shaft (figure 1, items 16/24), the outer shaft (figure 1, items 16/24) comprising a balloon (figure 1, item 24) at a distal end thereof (figure 1; paragraph [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the kit taught by Goshayeshgar, to have included a balloon catheter, as taught by Kokish, in order to provide increased functionality and control, by allowing for a means by which the chemical denervation agent might be released under controlled and reliable conditions (Kokish; paragraphs [0025]-[0027]).
[Claims 33 and 34]  Goshayeshgar and Kokish teach the limitations of claim 32, upon which claims 33 and 34 depend.  In addition, Kokish discloses a space between an outer surface of the inner shaft (figure 1, item 18) and an inner surface of the outer shaft (figure 1, items 16/24) defines a first lumen (figure 1, item 20), an inner surface of 
wherein the inner shaft (figure 1, item 18) comprises a proximal end comprising a proximal end surface (figure 1) and an opposite distal end comprising a distal end surface (figure 1) opposite the proximal end surface (location where guidewire 30 exits lumen), the balloon (figure 1, item 24) being coupled to the distal end of the inner shaft (figure 1, item 26; paragraph [0020]), the inner shaft (figure 1, item 18) comprising an aperture (distal exit of inner lumen of shaft 18) extending through the distal end surface that is in communication with the second lumen (lumen containing guidewire 30) (figure 1).
[Claim 35]  Goshayeshgar and Kokish teach the limitations of claim 33, upon which claim 35 depends.  Kokish also teaches the outer shaft (figure 1, items 16/24) comprises a plurality of openings (figure 1, item 34) extending through an outer surface of the outer shaft (figure 1, items 16/24), the openings (figure 1, item 34) being in communication with the first lumen (figure 1, item 20) and a chamber of the balloon (figure 1, item 24) (paragraphs [0025]-[0027]).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goshayeshgar et al. (PGPub 2014/0271717), in view of Kokish (PGPub 2003/0158517), in further view of Herman et al. (PGPub 2013/0060229).
[Claims 22-25]  Goshayeshgar and Kokish teach the limitations of claim 20, upon which claims 22-25 depend.  Goshayeshgar and Kokish do not specifically disclose the balloon is biodegradable or bioresorbable.
However, Herman teaches a fluid delivery system (figures 13 and 14) comprising a biodegradable/bioresorbable balloon (paragraph [0055]); wherein the balloon comprises a porous material (figure 14, item 142; paragraph [0055]) and a second material (primary balloon material; paragraphs [0031], [0036]), the porous material (figure 14, item 142) being biodegradable (paragraph [0055]), the second material being non-biodegradable (“materials that are safe for short-term tissue contact”) (paragraphs [0031], [0036]); wherein the porous material (figure 14, item 142) is configured to form holes in the balloon as the porous material degrades (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the balloon taught by Goshayeshgar and Kokish, to have utilized a biodegradable/bioresorbable balloon, as taught by Herman, in order to provide increased functionality and control, by allowing for a means by which therapeutic delivery of an agent might contact tissue under a sustained, controlled release (Herman; paragraph [0055]).

Claims 26, 27, and 29-31, are rejected under 35 U.S.C. 103 as being unpatentable over Goshayeshgar et al. (PGPub 2014/0271717), in view of Kokish (PGPub 2003/0158517), in further view of Mafi et al. (PGPub 2011/0190831).
[Claim 26]  Goshayeshgar and Kokish teach the limitations of claim 20, upon which claim 26 depends.  Goshayeshgar and Kokish do not specifically disclose a spool which is coupled and rotatable relative to a cylindrical portion to steer the catheter.
However, Mafi teaches a steerable catheter (figure 1a, item 100) comprising a cylindrical portion (figure 1a, items 110/111/130/131/132) and a spool (figure 2a, items 140/142) coupled to the cylindrical portion (figures 1a/1b), the spool (figure 2a, items 140/142) being rotatable relative to the cylindrical portion (figure 1a, items 110/111/130/131/132) to move the steerable catheter (figure 1a, item 100) between a first configuration in which the cylindrical portion is straight (figure 1a) and a second configuration in which the cylindrical portion is bent (figure 1b) (paragraphs [0023], [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the steerable catheter taught by Goshayeshgar and Kokish, to have included a spool actuator, as taught by Mafi, in order to provide increased functionality and control, by allowing for an improved means and finer control of steering the distal end of the catheter structure.
[Claim 27]  Goshayeshgar, Kokish, and Mafi, teach the limitations of claim 26, upon which claim 27 depends.  In addition, Mafi discloses a first end of a wire (figure 2a, item 132c) is wound about the spool (figure 2a, items 140/142), a second end of the wire (figure 2a, item 132c) being fixed to the cylindrical portion (figure 1a, items 110/111/130/131/132) (paragraph [0026]).
[Claim 29]  Goshayeshgar, Kokish, and Mafi, teach the limitations of claim 26, upon which claim 29 depends.  Mafi further discloses the cylindrical portion (figure 1a, 
[Claim 30]  Goshayeshgar, Kokish, and Mafi, teach the limitations of claim 26, upon which claim 30 depends.  Mafi also teaches the cylindrical portion (figure 1a, items 110/111/130/131/132) comprises nitinol (paragraph [0028]).
[Claim 31]  Goshayeshgar, Kokish, and Mafi, teach the limitations of claim 26, upon which claim 31 depends.  In addition, Mafi teaches the cylindrical portion (figure 1a, items 110/111/130/131/132) comprises an outer shaft (figure 1a, item 110) and an inner shaft (figure 1a, item 131) positioned within the outer shaft (figure 1a, item 110), a space (figure 1b) between the inner shaft (figure 1a, item 131) and the outer shaft (figure 1a, item 110) defining a passageway, the passageway being divided by a wall (figure 1a, item 111) such that the passageway defines a first lumen (lumen between 131 and 111) and a second lumen (optional inner catheter 111 can be located outside steering element/shaft 131/132) (lumen between 111 and 110), the first lumen being spaced apart from the second lumen by the wall (figure 1a, item 111) (paragraph [0025]).

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/29/2021